Case: 16-50273      Document: 00513792732         Page: 1    Date Filed: 12/12/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                    No. 16-50273                               FILED
                                  Summary Calendar                     December 12, 2016
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FRUCTUOSO RODRIGUEZ, JR., also known as Tocho,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:08-CR-693-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Fructuoso Rodriguez, Jr., appeals the district court’s denial of his motion
for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2). The district court
originally sentenced Rodriguez to 135 months of imprisonment after he was
convicted for conspiracy to possess with intent to distribute 100 kilograms or
more of marijuana. Following Amendment 782 to the Sentencing Guidelines,
the district court denied Rodriguez’s motion for a reduction to 120 months of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50273    Document: 00513792732     Page: 2   Date Filed: 12/12/2016


                                 No. 16-50273

imprisonment. We review the district court’s decision whether to reduce a
sentence under § 3582(c)(2) for an abuse of discretion and its factual findings
are reviewed for clear error. United States v. Henderson, 636 F.3d 713, 717
(5th Cir. 2011).
      The parties do not dispute that Rodriguez was eligible for a reduction.
The district court concluded that Rodriguez, who received a four-level
sentencing enhancement for being an organizer or leader, should not receive a
sentence less than that of his co-defendant. Because he originally received a
lesser sentence than this co-defendant, primarily based on the fact that he
received an offense-level reduction for acceptance of responsibility that his co-
defendant did not receive, Rodriguez argues that the failure to maintain that
disparity in sentences with his co-defendant shows that the district
impermissibly revisited its guidelines determinations.
      Despite Rodriguez’s assertions, we find nothing in the record to indicate
that the district court impermissibly revisited its other original guidelines
calculations. Instead, the district court conducted the required reevaluation of
the 18 U.S.C. § 3553(a) factors and concluded that a significant disparity
between Rodriguez’s sentence and his co-defendant’s sentence was not
warranted in light of his role in the offense. See Henderson, 636 F.3d at 719.
It is clear that the district court understood its responsibility to consider the
§ 3553(a) factors and that it did so. See Dillon v. United States, 560 U.S. 817,
827 (2010). Therefore, Rodriguez has not shown that the district court abused
its discretion by denying his motion.
      AFFIRMED.




                                        2